Citation Nr: 1327704	
Decision Date: 08/29/13    Archive Date: 09/05/13

DOCKET NO.  13-16 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.



ATTORNEY FOR THE BOARD

S. Higgs, Counsel




INTRODUCTION

The Veteran had active service from April 1953 to April 1955.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in June 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

A review of the Virtual VA paperless claims processing system and the Veterans Benefits Management System does not reveal any additional documents pertinent to the present appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran has been shown to currently have bilateral hearing loss that is causally or etiologically related to his military service.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, bilateral hearing loss was incurred in active service. 38 U.S.C.A. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), defines the obligations of VA with respect to the duty to assist and includes an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  

In this decision below, the Board has granted service connection for bilateral hearing loss, which constitutes a complete grant of the benefit sought on appeal.  Thus, no further consideration of VA's duty to notify or assist is necessary.  


Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection for certain diseases, including organic diseases of the nervous system such as sensorineural hearing loss, may be also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service. 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid. 38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  For sensorineural hearing loss, if chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim. 38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. 

The absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim. See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes). See Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  

As documented by the service department and the RO, the Veteran's complete service treatment records have been lost or destroyed.  In cases such as this one, where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  This increases the VA's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the veteran.  Russo v. Brown, 9 Vet. App. 46, 51 (1996).

In considering the evidence under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to service connection for bilateral hearing loss.

As noted above, the Veteran served on active duty from April 1953 to April 1955.  His report of separation from the Armed Forces of the United States indicates that he was an AAA (antiaircraft artillery automatic weapons) gun crewman.  

In the Veteran's October 2010 application for compensation, he stated that he served in a 90mm gun battalion and used no hearing protection while in the service.  He also noted that he had hearing loss from 1955 to 1956.

In a December 2010 statement, the Veteran elaborated that he was a loader in his company and that the 90mm guns would make extremely loud noises during exercises.  He indicated that he was not provided ear protection and that he experienced ringing in his ears after each firing.  The Veteran asserted that his difficulty hearing had increased since his military service.

Private treatment records dated in May 1999 from a physician specializing in otolaryngology indicate that the Veteran had bilateral sensorineural hearing loss that was more than likely due to a combination of noise exposure and presbycusis.

Private treatment records dated in April 2001 with another physician specializing in otolaryngology describe the Veteran as having a long history of hearing loss.

At a May 2011 VA examination, the Veteran's test results met the criteria for bilateral hearing loss.  In this regard, his speech recognition scores were 82 percent for the right ear and 88 percent for the left ear, and puretone thresholds were 40 decibels or greater at 1000, 2000, 3000 and 4000 hertz for both ears.  See 38 C.F.R. § 3.385.  The VA examiner stated that he could not provide a medical nexus opinion in this matter without resort to pure speculation because he did not have the Veteran's service treatment records.

With respect an in-service disease or injury, the Veteran has contended that he was exposed to acoustic trauma during his period of service and that this was the injury sustained from which his hearing loss  resulted.  The Veteran is considered competent to relate a history of noise exposure during service. See 38 C.F.R. § 3.159(a)(2).  Moreover, his DD 214 confirms that he was an antiaircraft artillery automatic weapons gun crewman.  Thus, the Veteran's descriptions of being exposed to acoustic trauma in the form of antiaircraft artillery fire and experiencing a hearing loss during active service are competent and credible statements of personal experience consistent with the types and circumstances of his military service.  38 U.S.C.A. § 1154(a) (West 2002) (stating that consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence).  See also 38 C.F.R. § 3.159(a)(2). 

Moreover, as previously noted, the Veteran's service treatment records have been lost or destroyed; however, the available medical evidence of record does suggest that he has had a long history of hearing loss that is most likely due to a combination of noise exposure and presbycusis (age-related hearing loss).  

Although the May 2011 VA examiner indicated he could not provide a medical nexus opinion in this matter without resort to pure speculation, the Board finds that the Veteran has provided competent lay evidence that he has experienced hearing loss since service.  There is no reason to doubt the credibility of his statements other than a lack of contemporaneous medical evidence documenting such complaints.  The Board may not reject the credibility of the Veteran's lay testimony simply because it is not corroborated by contemporaneous medical records. Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006). 

Based on the foregoing, the Board finds that there is a reasonable doubt as to whether the Veteran's current bilateral hearing loss was incurred in service.  To the extent that there is any reasonable doubt, that doubt will be resolved in the Veteran's favor.  Accordingly, the Board concludes that service connection for bilateral hearing loss is warranted.


ORDER

Subject to the provision governing the award of monetary benefits, service connection for bilateral hearing loss is granted.




____________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


